___________

                                   No. 95-1518
                                   ___________

Pam Good,                               *
                                        *
             Plaintiff-Appellant,       *
                                        *
Deborah Roberts,                        *
                                        *
             Plaintiff,                 *
                                        *
     v.                                 *   Appeal from the United States
                                        *   District Court for the
Barbara Olk-Long, Warden at             *   Southern District of Iowa.
ICIW; Gloria Sapp, Business             *
Manager at ICIW;                        *
William Pasutti, Maintenance            *
Supervisor; Craig Biggs,                *
Maintenance Supervisor,                 *
                                        *
             Defendants-Appellees.      *


                                   ___________

                      Submitted:    November 15, 1995

                          Filed:   December 8, 1995
                                   ___________

Before HANSEN, LAY, and MURPHY, Circuit Judges.

                                   ___________

LAY, Circuit Judge.


     Pam Good and Deborah Roberts filed suit under 42 U.S.C. § 1983
against officers of the Iowa Correctional Institute for Women ("ICIW").
They allege that on July 14, 1993, the sewer line in the prison living unit
backed up, causing the basement to be filled with sewage, including human
waste.    Plaintiffs, who were on the inmate maintenance crew, were required
to finish the sewage cleanup.      They allege the prison employees forced them
to clean the sewage without adequate protective gear.
     The undisputed evidence shows a prison employee used a machine to
unclog the sewer line, opening the drain to allow the waste and sewage to
return to the sewage system.   After he opened the line, and the sewage
drained, he hosed down the basement floor and began to squeegee it dry,
prior to summoning the inmate maintenance crew to continue the cleanup.
The ICIW had a "Universal Precaution" policy which required the use of
protective eyewear, gloves, and protective clothing, including coveralls,
whenever inmates were exposed to bodily fluids.      The prison employees
provided the crew with protective eyewear, gloves, and boots, which
infection control precautions did not require, but did not provide them
with coveralls.   The employees were disciplined for failing to provide
coveralls in accordance with the policy.     Plaintiffs contend there was
three inches of sewage on the floor, that it permeated their boots and
soaked their socks, shoes, and body, and claim the officials violated the
Eighth Amendment in that they displayed "deliberate indifference" in
subjecting the prisoners to the work involved.


     The district court, based upon a magistrate's recommendation, granted
summary judgment on behalf of the prison officials, finding they were
entitled to qualified immunity.    The district court also found in the
alternative the plaintiffs had failed to demonstrate any material facts of
an actual Eighth Amendment violation.    This appeal follows.


     We need only to pass upon the question of qualified immunity.   It is
well settled that qualified immunity shields government officials from
liability for money damages if their conduct does not violate clearly
established statutory or constitutional rights of which a reasonable
official would have known.   The narrow issue we confront is whether the
prison employees violated a clearly established constitutional right.   As
the Supreme Court has explained:




                                   -2-
     It should not be surprising, therefore, that our cases establish that
     the right the official is alleged to have violated must have been
     "clearly established" in a more particularized, and hence more
     relevant, sense: The contours of the right must be sufficiently clear
     that a reasonable official would understand that what he is doing
     violates that right. This is not to say that an official action is
     protected by qualified immunity unless the very action in question
     has previously been held unlawful, but it is to say that in the light
     of pre-existing law the unlawfulness must be apparent.


Anderson v. Creighton, 483 U.S. 635, 640 (1987) (citation omitted).


     In Hunter v. Bryant, 502 U.S. 224 (1991) (per curiam), the Court said
"[t]he qualified immunity standard gives ample room for mistaken judgments
by protecting all but the plainly incompetent or those who knowingly
violate the law.   This accommodation for reasonable error exists because
officials should not err always on the side of caution because they fear
being sued."   Id. at 229.    (citations and quotations omitted).


     Plaintiffs rely upon Eighth Amendment case law subjecting government
officials to liability where they are deliberately indifferent to the
rights of plaintiffs.     Anderson v. Creighton makes clear, however, that
even if the constitutional violation occurs, the issue of qualified
immunity turns on the more particularized concern of whether "a reasonable
official would understand that what he is doing violates that right."   Id.
at 640.   Thus, the fundamental issue is whether the prison officials
knowingly violated a clearly established law by failing to provide the
inmates with coveralls.      This in turn requires us to decide whether the
officers reasonably could have believed their conduct lawful in light of
clearly established law and the totality of the circumstances.


     This court has previously stated "[w]e believe forcing inmates to
work in a shower of human excrement without protective clothing




                                     -3-
and equipment would be 'inconsistent with any standard of decency.'"           Fruit
v. Norris, 905 F.2d 1147, 1151 (8th Cir. 1990) (citation omitted).              This
case, however, is distinguishable from the facts of Fruit.                  In this
situation, the prisoners were furnished with protective gear.               Although
their allegation that they were not provided protective coveralls or other
adequate gear may show the prison employees were negligent, or may even
show they violated a constitutional right in compelling the inmates to work
in proximity to human waste without sufficient protection, we find nothing
in the record to demonstrate the prison employees acted in bad faith.            The
prison employees testified they did not deem it necessary to wear coveralls
themselves because they had already cleaned the area -- a fact which, they
thought, made the Universal Policy inapplicable.        This does not, under the
totality of circumstances, demonstrate bad faith on the part of the
employees.    Obviously, employees may not enjoy the privilege of qualified
immunity if the totality of the circumstances would demonstrate their
belief was unreasonable.     We hesitate to say this was true in the present
case.


        The prison employees did furnish protective equipment and, as such,
even    though   they   should   have   followed   prison   policy   in   furnishing
coveralls, we cannot say, under the circumstances of this case, that they
violated clearly established constitutional law in failing to provide
additional equipment.      The fact that the prison regulation may have been
violated does not, in itself, demonstrate objective bad faith of the
employees.


        On that basis, we affirm the district court's holding that the case
against the officials should be dismissed under the doctrine of qualified
immunity.




                                         -4-
                                                            AFFIRMED.


A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -5-